Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
As of the date of filing of Applicants Response to Restriction/Election Requirement, claims 1, 8, 9, 12 – 14, 23 – 26, 28, 31, 33, 37, 38, and 40 – 45 are pending.  Upon entry of the Restriction/Election Requirement (see below), claims 1, 8, 9, 12 – 14, 23, 25, 26, 28, 31, and 33 will be available for substantive examination.
Information Disclosure Statements 
The Examiner has considered the Information Disclosure Statements (IDS’s) filed 8 October 2018 and 10 February 2021, which are now of record in the file.
Response to Restriction/Election 
The Examiner acknowledges Applicants’ election, without traverse, of the invention of Group I, claims 1, 8, 9, 12 – 14, 23, 25, 26, 28, 31, and 33, in the Response filed on 10 February 2021.  The Examiner further acknowledges Applicants’ election, without traverse, of the species defined as denatonium from the genus identified as abuse deterrent agent, and the species comprising a mixture of oleic acid and levulinic acid from the genus identified as permeation enhancers, for further examination.  
Claims 37, 38, and 40 - 45 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Objection to the Specification 
The specification is objected to because it contains embedded hyperlinks and/or other form of browser-executable code.  For example, see ¶[0028].  Applicants’ cooperation is requested in reviewing the entire disclosure for additional embedded hyperlinks and/or other form of browser-executable code that require correction.  See MPEP § 608.01(VII).
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites a limitation directed to the transdermal delivery devices of the invention comprising an abuse deterrent agent, “such as” denatonium, among others.  Use of the “such as” phrase, presumably to indicate preferred components, may lead to confusion over the intended scope of a claim, in that it is not clear whether the claimed narrower range is a limitation that limits the scope of the claim in question.  See MPEP § 2173.05(d).  Appropriate correction or cancelation is required.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 13, 14, 23, 25, 26, 28, 31, and 33 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2007/0248657 A1 to Smith, D., et al., claiming priority to 25 April 2006 (“Smith ‘657”), in view of US 200/0121646 A1 to Valia, K. and A. Kydonieus, claiming priority to 24 August 2012 (“Valia ‘646”).
The Invention As Claimed 
	Applicants claim a transdermal delivery device comprising a backing layer, a reservoir layer, comprising ketamine in an amount of about 2% to about 30% by weight of the reservoir layer, and an adhesive layer comprising a pressure-sensitive adhesive, wherein the reservoir layer comprises a permeation enhancer, and wherein the reservoir layer has a coat weight of about 15 to about 0.24 g/cm2.
	Applicants also claim a ketamine gel formulation comprising ketamine in the amount of about 2 to about 30% wgt, a solvent in the amount of about 40 to about 75% wgt, a permeation enhancer in an amount of about 0.1 to about 10% wgt, and a gel-forming agent.
	In addition, Applicants claim a transdermal delivery device comprising a backing layer, a reservoir layer comprising a ketamine gel, an adhesive layer, and a release liner.
The Teachings of the Cited Art 
	Smith ‘657 discloses multi-compartment transdermal patches containing pharmaceutically effective amounts of an opioid agonist, an N-methyl-D-aspartate (NMDA) receptor antagonist, and an anti-inflammatory, useful for the transdermal delivery of the active ingredients to alleviate pain (see Abstract), wherein the NMDA receptor antagonist inhibits the development of tolerance and/or addiction to the opioid agonist when administered with the opioid agonist (see ¶[0008]), wherein the flux of the opioid agonist is facilitated by the presence see ¶[0010]), wherein, in a specific embodiment, a first reservoir compartment comprises an opioid agonist/NMDA receptor antagonist composition, and a second reservoir compartment comprises an anti-inflammatory composition (see ¶[0011]), wherein the opioid agonists include fentanyl, hydromorphone, hydrocodone, ketamine, methadone, oxycodone, oxymorphone, propoxyphene, and sulfentanil (see ¶[0024]), wherein the NMDA receptor antagonists include amantadine, amitriptyline, D,L-2-amino-5-phosphono valeric acid, dextromethorphan, ketamine, and methadone (see ¶[0025]), wherein preferred NSAID’s include ketorolac, ibuprofen, nabumetone, diclofenac, etodolac, and piroxicam (see ¶[0027]), wherein the active ingredients are typically dissolved in a solvent, and the compositions include a skin permeation enhancer, such as dimethylsulfoxide (DMSO), the amount of which is determined by routine experimentation (see ¶[0030]), wherein the transdermal delivery patch may be a reservoir-type patch, or a hydrogel patch (see ¶[0032]), wherein the patches can deliver the drugs for periods of time up to 7 days, or longer (see ¶[0032]), wherein the reservoir-type patch comprises a backing film, a reservoir, a drug permeable membrane, a skin contact adhesive, and at least one reservoir compartment comprising the active ingredient(s) (see ¶[0033]), wherein the volume of each reservoir is in the range of about 0.2 mL to about 2.0 mL, and the surface area of the permeable membrane is preferably in the range of from about 5 cm2 to about 40 cm2 (id.), wherein the concentration of each of the active ingredients (opioid agonist, NMDA receptor antagonist and anti-inflammatory) is typically in the range of about 0.1 percent to about 90 percent, by weight, based on the total weight of the composition in the reservoir, and is adjusted to provide the desired dosage to the patient when the patch is applied to the skin, taking into account the porosity of the membrane, the surface area of the patch, the see ¶[0035]), wherein the composition in the reservoir comprises a carrier or solvent, the amount of which is typically adjusted so that the composition in the reservoir has the desired concentration of active components, in the amount of about 10% to about 99.9%, by weight, based on the total weight of the composition (see ¶[0036]), wherein gel compositions further comprise a thickening agent, in an amount of from about 0.2 to about 4% by weight, based on the compositions (id.), wherein, in a specific embodiment (see EX. 1), a patch comprising two reservoir compartments (see, for example, FIG. 1A), each having a volume of 0.2 mL, and a membrane layer with a surface area of about 7 cm2 over each reservoir, the patch having a silicon adhesive layer, and a protective [release] layer (see ¶[0049]), wherein an opioid agonist/NMDA receptor antagonist composition comprises about 0.1 g of hydroxyethylcellulose as a thickening agent, about 0.325 g of an opioid agonist, about 0.910 g of an NMDA receptor antagonist, and about 12.1 mL of ethanol as a solvent [d = 0.789 g/mL at 25° C], the composition having a total mass of about 11 grams, and a total volume of 12.5 mL, wherein the composition is loaded into a first reservoir compartment, resulting in a coat weight of the first reservoir on the patch of about 0.17 g/cm2 (see ¶[0050]), and wherein , as illustrated in FIG. 6, the cumulative flux [permeation] of the NDMA receptor agonist from a reservoir patch also comprising an opioid agonist, is in the range of from 0.51 mg/cm2 to 2.1 mg/cm2 over a time period of from 12 to 72 hours.  The reference does not disclose a transdermal delivery device wherein the permeation enhancers comprise a combination of oleic acid and levulinic acid.  The teachings of Valia ‘646 remedy that deficiency.

see Abstract), wherein the therapeutic agent is an opioid agonist (see ¶[0053]), such as fentanyl (see ¶[0054]), wherein, when oleic acid and levulinic acid are used together, at the same concentration as when oleic acid or levulinic acid is used separately, the cumulative amount of therapeutic agent that permeated through human skin increased  450-fold over the unenhanced formulation, 255-fold over the formulation containing only levulinic acid, and 9-fold over the formulation containing only oleic acid (see ¶[0032]), wherein the first and second fatty acids are each present in a range of from about 0.1 to about 30% wgt of the total composition (see ¶[0051]), wherein the compositions are administered from a transdermal patch (see ¶[0061]), and wherein the patch composition is in the form of a hydroalcoholic gel (see ¶[0072]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare multi-compartment transdermal patches comprising compositions containing pharmaceutically effective amounts of an opioid agonist, such as fentanyl, and an N-methyl-D-aspartate (NMDA) receptor antagonist, such as ketamine, useful for the delivery of the active ingredients to alleviate pain, wherein the opioid agonist/NMDA receptor antagonist composition is contained in a single reservoir compartment of a multi-compartment device, wherein the compositions include a skin permeation enhancer, the amount of which is determined by routine experimentation, wherein the transdermal delivery patch is a reservoir-type patch, or a hydrogel patch, wherein the patches deliver active ingredients for periods of time up to 7 days, or longer, 2 to about 40 cm2 (id.), wherein the concentration of each of the active ingredients (opioid agonist, NMDA receptor antagonist is typically in the range of about 0.1 percent to about 90 percent, by weight, based on the total weight of the composition in the reservoir, wherein the composition in the reservoir comprises a carrier or solvent, in the amount of about 10% to about 99.9%, by weight, based on the total weight of the composition, wherein gel compositions further comprise a thickening agent, in an amount of from about 0.2 to about 4% by weight, wherein the coat weight of the first reservoir on the patch is about 0.17 g/cm2, and wherein the cumulative flux [permeation] of the NDMA receptor agonist from the reservoir patch also comprising an opioid agonist, is in the range of from 0.51 mg/cm2 to 2.1 mg/cm2 over a time period of from 12 to 72 hours, as taught by Smith ‘657, wherein the permeation enhancer is a combination of oleic acid and levulinic acid, present in a range of from about 0.1 to about 30% wgt of the total weight of the composition, as taught by Valia ‘646.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Valia ‘646 to the effect that, when oleic acid and levulinic acid are used together, at the same concentration as when oleic acid or levulinic acid is used separately, the cumulative amount of therapeutic agent that permeated through human skin increased  450-fold over the unenl1anced formulation, 255-fold over the formulation containing only levulinic acid, and 9-fold over the formulation containing only oleic acid (see ¶[0032]).
see ¶[0008]), and wherein the flux of the opioid agonist is facilitated by the presence of the NMDA receptor antagonist (see ¶[0010]).
	With respect to those claims reciting limitations directed to quantitative values or ranges of values, the Examiner notes that the cited references do not disclose quantitative ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited references disclose ranges of values that at least substantially overlap with the claimed ranges, rendering them obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
	More specifically, with respect to claim 1, which claim recites a number of limitations directed to the cumulative flux and the average flux of ketamine from the transdermal device, the Examiner notes that the cited references do not expressly disclose ranges of flux values that are exactly the same as those recited.  However, consistent with the discussion immediately above, the ranges disclosed overlap significantly with the claimed ranges.  In addition, or in the alternative, it is the Examiner’s position that adjusting the composition and form of the transdermal devices to achieve a flux within the recited ranges would amount to nothing more see ¶[0035]), as well as teachings that the amount of carrier or solvent present in the compositions is typically adjusted so that the composition in the reservoir has the desired concentration of active components (see ¶[0036]), which concentrations would directly impact the flux of actives from the device.
	With respect to claim 8, which claim recites a limitation directed to the adhesive of the transdermal devices being a pressure-sensitive adhesive, the Examiner notes that the references do not expressly characterize the adhesives used in such terms.  However, the Examiner notes that Smith ‘657 characterizes the adhesive used as a “skin contact adhesive” (see ¶[0033]), and a “silicon adhesive” (see ¶[0049]).  It is the Examiner’s position that one of ordinary skill in the relevant art would recognize that adhesives characterized in such manner, particularly for use in transdermal patches, would necessarily be pressure-sensitive adhesives.  
	With respect to claim 31, which claim recites a limitation directed to the transdermal devices of the invention being “storage stable at room temperature,” the Examiner notes that the cited references do not expressly address dosage form stability.  However, it is the Examiner’s position that transdermal devices consistent with the disclosures of the cited references would necessarily exhibit such stability in light of the similarities between the structure and composition of the disclosed devices, and the devices as claimed.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 8, 9, 13, 14, 23, 25, 26, 28, 31, and 33 would have been obvious within the meaning of 35 USC § 103.
Claim 12 is rejected pursuant to 35 U.S.C. § 103, as being obvious over Smith ‘657, in view of Valia ‘646, as applied in the above rejection of claims 1, 8, 9, 13, 14, 23, 25, 26, 28, 31, and 33, and further in view of US 9,155,717 to Sackler, R., claiming priority to 6 August 2001 (“Sackler ‘717”).
The Invention As Claimed 
	The invention with respect to claim 1 has been described above.  In addition, Applicants claim a transdermal delivery device comprising ketamine, wherein compositions of the device further comprise denatonium as an abuse deterrent agent.
The Teachings of the Cited Art 
	The teachings of Smith ‘657 and Valia ‘646 are relied upon as applied in the above rejection of claims 1, 8, 9, 13, 14, 23, 25, 26, 28, 31, and 33.  The references do not disclose a transdermal device comprising a composition containing denatonium as an abuse deterrent agent.  The teachings of Sackler ‘717 remedy that deficiency.
see Abstract), wherein such aversive agent serves to discourage an abuser from tampering with the dosage form and thereafter inhaling or swallowing the tampered dosage form, or the content thereof (see Col. 2, ll. 50 – 54), wherein the preferred bittering agent is denatonium benzoate anhydrous (see Col. 5, ll. 53 – 55), wherein the bittering agent may be added to the formulation in an amount of less than about 50% by weight, or  in an amount ranging from about 0.1 to 1.0 percent by weight of the dosage form, depending on the identity of the bittering agent (see Col. 5, l. 63 – Col. 6, l. 1), wherein the abuse-susceptible active ingredient is an opioid agonist, such as fentanyl (see Col. 8, ll. 12 – 16), wherein the dosage forms may be formulated as transdermal patches (see Col. 25, ll. 31 – 33), and wherein the dosage forms my further include a non-opioid, such as ketamine (see Col. 28, ll. 3 – 10).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare multi-compartment transdermal patches comprising compositions containing pharmaceutically effective amounts of an opioid agonist, such as fentanyl, and an N-methyl-D-aspartate (NMDA) receptor antagonist, such as ketamine, according to the teachings of Smith ‘657 and Valia ‘646, wherein the compositions further comprise a bittering agent, such as denatonium benzoate, as taught by Sackler ‘717.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Sackler ‘717 directed to the effectiveness of irritants such as denatonium benzoate in reducing 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claim 12 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619